Dismissed and Memorandum Opinion filed August 5, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO.14-14-00543-CR
                              NO. 14-14-00544-CR
                              NO. 14-14-00545-CR
                              NO. 14-14-00546-CR

                    JOSEPH HOENINGHAUS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 232nd District Court
                           Harris County, Texas
       Trial Court Cause Nos. 1405266, 1405276, 1428986, and 1428987

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to (1) burglary of a habitation with the intent
to commit theft; (2) possession of methamphetamine; (3) burglary of a habitation
with the intent to commit theft; and (4) unauthorized use of a vehicle. In each
case, in accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant on May 22, 2014, to confinement for nine years in
the Institutional Division of the Texas Department of Criminal Justice.          The
sentences were ordered to run concurrently. Appellant filed a pro se notice of
appeal in each case. We dismiss the appeals.
      In each case, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in each record on appeal. See Tex. R. App. P. 25.2(d). In
each case, the record supports the trial court’s certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeals.



                                      PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.

Do Not Publish – Tex. R. App. P. 47.2(b).




                                          2